DETAILED ACTION
Claims 1-14 filed March 16th 2020 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17th 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnuma et al. (US2015/0054852) in view of Willis (US5,434,625)

 	Consider claim 1, where Ohnuma teaches a multi-screen control system, comprising: a plurality of display devices, configured to display a plurality of output images provided by a plurality of video sources; (See Ohnuma figure 3 and paragraphs 28-31 where Ohnuma discusses video and audio signals transmitted via WiFi from a plurality of devices such as the PC2, mobile terminal apparatus 3, and another PC 4) at least one console device, configured to receive a control operation to at least one of the output images; (See Ohnuma figure 3 and paragraphs 28-31 where Ohnuma discusses the image apparatus 1 receiving video and audio signals transmitted via WiFi from a plurality of devices such as the PC2, mobile terminal apparatus 3, and another PC 4) a video switching device, connected to the plurality of display devices and the at least one console device, and configured to transmit the plurality of output images provided by the plurality of video sources to the plurality of display devices, and obtain at least one screen information from the at least one of the plurality of output images from the video sources according to the control operation; (See Ohnuma figure 4 and paragraphs 60-64, 29 where there is a storage device 11 that contains the connection information to the plurality of display devices and the screen arrangement information that obtains the images from the plurality of display devices. The signals may be audio visual signals, thus a video source) and a centralized display device different from the plurality of the display devices, connected to the video switching device, wherein the video switching device output the at least one screen information to the centralized display device wherein the centralized display device only displays the at least one screen information obtained from the corresponding video source by the video switching device. (See Ohnuma figure 3 and paragraphs 28-31 where Ohnuma discusses the image apparatus 1 receiving image A from a PC, image B from a mobile terminal and image C from another PC)
screen information from the plurality of output images from the video sources, however Ohnuma does not explicitly teach partial image. However in the analogous field of endeavor of formatting video signals for side by side display Willis teaches partial image. (See Willis figure 1(d) and col 5 line 57- col 6 line 5 where Willis discusses cropping the two different video signals in order to fit the aspect ratio of the display, thus each of the 4x3 images constitutes a partial image from different video sources) Therefore, it would have been obvious for one of ordinary skill in the art to modify Ohnuma by cropping image A, image B, and image C in order to fit the aspect ratio of the display 1. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of avoiding the need to letterbox the input image and create a more aesthetically pleasing centralized image. 

	Consider claim 3, where Ohnuma in view of Willis teaches the multi-screen control system according to claim 1, wherein the video switching device records coordinate information of the at least one partial image according to a region defined by the control operation, and obtains the at least one partial image from at least one image buffer according to the coordinate information. (See Ohnuma paragraphs 69-71 and figure 3 where the image display apparatus 1 gathers coordinate information of a user’s drag operation where the control portion then determines a transfer path through the buffer of the image display apparatus)

	Consider claim 5, where Ohnuma in view of Willis teaches the multi-screen control system according to claim 1, wherein the at least one partial image comprises a first partial image and a second partial image, and the centralized display device displays the centralized image comprising the first partial image and the second partial image. (See Ohnuma figure 3 and paragraphs 28-31 where Ohnuma discusses the image apparatus 1 receiving image A from a PC, image B from a mobile terminal and image C from another PC. See Willis figure 1(d) and col 5 line 57- col 6 line 5 where Willis discusses cropping the two different video signals in order to fit the aspect ratio of the display, thus each of the 4x3 images constitutes a partial image from different video sources. Thus each of image A, image B, and image C in the image display apparatus 1 may be a cropped version of their respective image.)

	Consider claim 8, where Ohnuma teaches a multi-screen control system, comprising: a plurality of display devices, configured to display a plurality of output images provided by a plurality of video sources; (See Ohnuma figure 3 and paragraphs 28-31 where Ohnuma discusses video and audio signals transmitted via WiFi from a plurality of devices such as the PC2, mobile terminal apparatus 3, and another PC 4 which generate image A, image B, and image C, respectively)  at least one console device, configured to receive a control operation to at  least one of the plurality of output images; (See Ohnuma paragraphs 69-71 and figure 3 where the image display apparatus 1 gathers coordinate information of a user’s drag operation where the control portion then determines a transfer path through the buffer of the image display apparatus) a plurality of first video receivers, respectively connected to the plurality of display devices, and configured to receive, through a network, the plurality of output images provided by the plurality of video sources, and transmit the plurality of output images provided by the plurality of video sources to the plurality of display devices; a centralized display device different from the plurality of display devices; a network device, connected to the plurality of first video receivers; (See Ohnuma figure 3 and paragraphs 28-31 where Ohnuma discusses the image apparatus 1 receiving video and audio signals transmitted via WiFi from a plurality of devices such as the PC2, mobile terminal apparatus 3, and another PC 4) and a second video receiver, connected to the centralized display device, the network device and the at least one console device, and configured to obtain at least one screen information of the at least one of the plurality of output images from the video source via the network device according to the control operation, (See Ohnuma figure 4 and paragraphs 60-64, 29 where there is a storage device 11 that contains the connection information to the plurality of display devices and the screen arrangement information that obtains the images from the plurality of display devices. The signals may be audio visual signals, thus a video source)  and output the at least one screen information to the centralized display device, wherein the centralized display device only displays the at least one screen information obtained from the corresponding video source by the video switching device. (See Ohnuma figure 3 and paragraphs 28-31 where Ohnuma discusses the image apparatus 1 receiving image A from a PC, image B from a mobile terminal and image C from another PC)
	Ohnuma teaches obtaining screen information from the plurality of output images from the video sources, however Ohnuma does not explicitly teach partial image. However in the analogous field of endeavor of formatting video signals for side by side display Willis teaches partial image. (See Willis figure 1(d) and col 5 line 57- col 6 line 5 where Willis discusses cropping the two different video signals in order to fit the aspect ratio of the display, thus each of the 4x3 images constitutes a partial image from different video sources) Therefore, it would have been obvious for one of ordinary skill in the art to modify Ohnuma by cropping image A, image B, and image C in order to fit the aspect ratio of the display 1. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of avoiding the need to letterbox the input image and create a more aesthetically pleasing centralized image. 
	Consider claim 11, where Ohnuma in view of Willis teaches the multi-screen control system according to claim 8, wherein the second video receiver records coordinate information of the at least one partial image according to a region defined by the control operation, and obtains the at least one partial image from at least one image buffer according to the coordinate information. (See Ohnuma paragraphs 69-71 and figure 3 where the image display apparatus 1 gathers coordinate information of a user’s drag operation where the control portion then determines a transfer path through the buffer of the image display apparatus)

 	Consider claim 12, where Ohnuma in view of Willis teaches the multi-screen control system according to claim 8, wherein the at least one partial image comprises a first partial image and a second partial image, and the centralized display device displays the centralized image comprising the first partial image and the second partial image. (See Ohnuma figure 3 and paragraphs 28-31 where Ohnuma discusses the image apparatus 1 receiving image A from a PC, image B from a mobile terminal and image C from another PC. See Willis figure 1(d) and col 5 line 57- col 6 line 5 where Willis discusses cropping the two different video signals in order to fit the aspect ratio of the display, thus each of the 4x3 images constitutes a partial image from different video sources. Thus each of image A, image B, and image C in the image display apparatus 1 may be a cropped version of their respective image.)

Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnuma in view of Willis as applied to claim 1 above, in further view of Minematsu et al. (US2015/0370524)

  	Consider claim 7, where Minematsu in view of Ohnuma teaches the multi-screen control system according to claim 5, wherein in response to the video switching device receiving, by the at least one console device, a movement operation applied to the centralized image and moving the first partial image, (See Ohnuma paragraphs 69-71 and figure 3 where the image display apparatus 1 gathers coordinate information of a user’s drag operation where the control portion then determines a transfer path through the buffer of the image display apparatus) However Ohnuma does not explicitly teach the video switching device changes a display position of the first partial image in the centralized image. However, in the same field of endeavor Minematsu teaches the video switching device changes a display position of the first partial image in the centralized image (See Minematsu paragraph 53-54 where a communicating unit 11 is connected to the plurality of display devices and transmits the output images provided by the content provider and obtain a partial image of the full image to display on the plurality of devices, where a detector detects updates in positions of the content and updates the image locations)  Therefore, it would have been obvious for one of ordinary skill in the art to modify Ohnuma such that the icon of file a would be updated to remain at the destination after a drag operation. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of visual consistency. 

	Consider claim 14, where Ohnuma in view of Willis teaches the multi-screen control system according to claim 12, wherein in response to the second video receiver receiving, by the at least one console device, a movement operation applied to the centralized image and moving the first partial image, (See Ohnuma paragraphs 69-71 and figure 3 where the image display apparatus 1 gathers coordinate information of a user’s drag operation where the control portion then determines a transfer path through the buffer of the image display apparatus) However Ohnuma does not explicitly teach the video switching device changes a display position of the first partial image in the centralized image. However, in the same field of endeavor Minematsu teaches the video switching device changes a display position of the first partial image in the centralized image (See Minematsu paragraph 53-54 where a communicating unit 11 is connected to the plurality of display devices and transmits the output images provided by the content provider and obtain a partial image of the full image to display on the plurality of devices, where a detector detects updates in positions of the content and updates the image locations)  Therefore, it would have been obvious for one of ordinary skill in the art to modify Ohnuma such that the icon of file a would be updated to remain at the destination after a drag operation. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of visual consistency.

Claim 2, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnuma in view of Willis as applied to claim 1 above, in further view of Sunakawa et al. (US2008/0211825)

 	Consider claim 2, where Ohnuma in view of Willis teaches the multi-screen control system according to claim 1, wherein the video switching device, a centralized image buffer corresponding to the centralized display device, and a control circuit, the control circuit obtaining the at least one partial image from at least one of the plurality of image buffers and writing the at least one partial image into the centralized image buffer. (See Ohnuma paragraphs 69-71 and figure 3 where the image display apparatus 1 gathers coordinate information of a user’s drag operation where the control portion then determines a transfer path through the buffer of the image display apparatus)
 	Ohnuma teaches a video switching unit, however Ohnuma does not explicitly teach comprises a plurality of image buffers respectively corresponding to the plurality of display devices. However, in the field of video switching units Sunakawa teaches a plurality of image buffers respectively corresponding to the plurality of display devices. (See Sunakawa figure 5B and paragraph 123 where each display being receiving input from the server will have a buffer to buffer the information from the network.) Therefore, it would have been obvious to one of ordinary skill in the art that the data storage presented in Ohnuma figure 4 at each of the devices is configured into a buffer as taught by Sunakawa. One of ordinary skill in the art would have been motivated to perform the modification for 
 
 	Consider claim 9, where Ohnuma in view of Willis teaches the multi-screen control system according to claim 8, the second video receiver comprises a centralized image buffer and a control circuit, and the control circuit obtains the at least one partial image from the image buffer of at least one of the plurality of first video receivers and writes the at least one partial image into the centralized image buffer. (See Ohnuma paragraphs 69-71 and figure 3 where the image display apparatus 1 gathers coordinate information of a user’s drag operation where the control portion then determines a transfer path through the buffer of the image display apparatus)
 	Ohnuma teaches a video switching unit, however Ohnuma does not explicitly teach comprises a plurality of image buffers respectively corresponding to the plurality of display devices. However, in the field of video switching units Sunakawa teaches a plurality of image buffers respectively corresponding to the plurality of display devices. (See Sunakawa figure 5B and paragraph 123 where each display being receiving input from the server will have a buffer to buffer the information from the network.) Therefore, it would have been obvious to one of ordinary skill in the art that the data storage presented in Ohnuma figure 4 at each of the devices is configured into a buffer as taught by Sunakawa. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of storing future frames in a buffer to yield the predictable result of a smoother video presentation. 

 	Consider claim 10, where Ohnuma in view of Willis teaches the multi-screen control system according to claim 8, further comprising a plurality of video transmitters connected to the plurality of video sources, the plurality of video transmitters being connected to the plurality of first  (See Ohnuma paragraphs 69-71 and figure 3 where the image display apparatus 1 gathers coordinate information of a user’s drag operation where the control portion then determines a transfer path through the buffer of the image display apparatus)
	Ohnuma teaches a video switching unit, however Ohnuma does not explicitly teach comprises a plurality of image buffers respectively corresponding to the plurality of display devices. However, in the field of video switching units Sunakawa teaches a plurality of image buffers respectively corresponding to the plurality of display devices. (See Sunakawa figure 5B and paragraph 123 where each display being receiving input from the server will have a buffer to buffer the information from the network.) Therefore, it would have been obvious to one of ordinary skill in the art that the data storage presented in Ohnuma figure 4 at each of the devices is configured into a buffer as taught by Sunakawa. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of storing future frames in a buffer to yield the predictable result of a smoother video presentation. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnuma in view of Willis as applied to claim 1 above, in further view of Griffin (US2016/0117268)

 	Consider claim 4, where Ohnuma in view of Willis teaches the multi-screen control system according to claim 1, wherein the plurality of display devices comprise a first display device, the plurality of output images comprise a first output image and a second output image, (See Ohnuma figure 3 and paragraphs 28-31 where Ohnuma discusses the image apparatus 1 receiving image A from a PC, image B from a mobile terminal and image C from another PC. See Willis figure 1(d) and col 5 line 57- col 6 line 5 where Willis discusses cropping the two different video signals in order to fit the aspect ratio of the display, thus each of the 4x3 images constitutes a partial image from different video sources. Thus each of image A, image B, and image C in the image display apparatus 1 may be a cropped version of their respective image.) however Ohnuma does not explicitly teach when the video switching device switches a video source of the first display device from a first video input port to a second video input port, the first display device switches from displaying the first output image corresponding to the first video input port to displaying the second output image corresponding to the second video input port, and the centralized display device switches from displaying the at least one partial image of the first output image to displaying the at least one partial image of the second output image. However, in an analogous field of endeavor Griffin teaches the limitation. (See Griffin figure 4 and paragraph 121, 125 where the plurality of display devices 1-n are connected via network ports and the display can be configured to display the image in order, wherein the display order can be changed to a variety of orientations. Thus, allowing display 1 to display the content intended for display 2) Therefore, it would have been obvious for one of ordinary skill in the art to modify Ohnuma to allow the changing of the display order as taught by Griffen. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of allowing for flexible configurations. 

Claim 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnuma in view of Willis as applied to claim 1 above, in further view of Ushiyama et al. (US2015/0364159)

 	Consider claim 6, where Ohnuma in view of Willis teaches the multi-screen control system according to claim 5, however they do not explicitly teach wherein in response to the video switching device receiving, by the at least one console device, a selection operation applied to the centralized image and selecting the first partial image, the centralized display device switches from displaying the centralized image to displaying one of the plurality of output images comprising the first partial image. However, in an analogous field of endeavor Ushiyama teaches the limitation. (See Ushiyama figure 5 and paragraph 67-69 where there are a plurality of sub-views 1-5 where SV1 is the full view and the other sub views are different views with different visual fields and when a different sub view is selected, the main view switches over) Therefore, it would have been obvious for one of ordinary skill in the art to modify the combination of Ohnuma by allowing selection of the partial images. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of creating a better user experience by allowing the user to see the detailed images upon selection.

 	Consider claim 13, where Ohnuma in view of Willis teaches the multi-screen control system according to claim 12, however they do not explicitly teach wherein in response to the second video receiver receiving, by the at least one console device, a selection operation applied to the centralized image and selecting the first partial image, the centralized display device switches to displaying one of the plurality of output images comprising the first partial image. However, in an analogous field of endeavor Ushiyama teaches the limitation. (See Ushiyama figure 5 and paragraph 67-69 where there are a plurality of sub-views 1-5 where SV1 is the full view and the other sub views are different views with different visual fields and when a different sub view is selected, the main view switches over) Therefore, it would have been obvious for one of ordinary skill in the art to modify the combination of Ohnuma by allowing selection of the partial images. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of creating a better user experience by allowing the user to see the detailed images upon selection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624